DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0160424).  The claims are reasonably and broadly construed, in light of the accompanying specification as being disclosed by Kim as teaching:
a dryer (see title and abstract) comprising: 
a body 100 including a first opening 110 in one side thereof; 
a first drum 140 rotatably disposed in the body and including a first drying chamber connected to the first opening (expressly shown in figures 1, 4A, 4B); 
a first hot-air supplier 161 configured to supply hot air into the first drum (expressly shown in figures 5B, 7B); 
a first door 130 coupled to the body to open or close the first opening (expressly shown in figure 1); 
a second drum 200 disposed on the first door; and 
162 configured to supply hot air into the second drum (expressly shown in figures 4A, 6B).  Kim also discloses the claim 2 feature wherein the first door includes a second opening passing through the first door and a second door configured to open or close the second opening, and the second drum includes a second drying chamber connected to the second opening (expressly shown in figures 1, 2), the claim 3 feature of a second drum case coupled to the first door, the second drum being rotatably disposed in the second drum case (expressly shown in figures 2, 3), the claim 4 feature wherein the second drum case includes an inlet port through which hot air is introduced from the second hot-air supplier and an exhaust port through which the introduced hot air is discharged, and the second drum includes a plurality of vents facing the inlet port and the exhaust port (expressly shown in figures 1, 2), the claim 5 feature wherein the second hot- air supplier is disposed adjacent to the inlet port in a state where the first door is closed (expressly shown in figures 5B, 7B), the claim 6 feature wherein the second drum is formed in a shape of a cylinder that is open toward the second opening, and the plurality of vents are formed in an outer circumferential surface of the second drum (expressly shown in figures 1, 2), the claim 7 feature wherein the second drum case is formed as a shape of a cylinder, and the inlet port and the exhaust port are formed in an outer circumferential surface of the second drum case (expressly shown in figures 2, 3), the claim 8 feature wherein the second drum case further includes an auxiliary inlet port 136 that is open toward the first drying chamber (expressly shown in figure 2), the claim 9 feature wherein the second drum further includes a plurality of auxiliary vents facing the auxiliary inlet port (expressly shown in figures 1, 2), the claim 10 feature wherein the inlet port, the auxiliary inlet port, and the 138 is disposed at the first door, and a power transmission member 236 is coupled to an opening portion of the second drum, the power transmission member transmitting a driving force of the driver to the second drum (expressly disclosed in paragraph [0045]), the claim 12 feature wherein the power transmission member includes a third opening and a gear portion disposed along an outer circumference of the third opening, and the driver includes a motor coupled to the first door and a drive gear coupled to the motor for rotation and engaged with the gear portion (expressly shown in figures 2, 3), and the claim 13 feature of an exhaust duct configured to discharge air in the first drum and the second drum to the outside of the body, wherein an air suction port of the exhaust duct is disposed close to the exhaust port  (expressly shown in figures 4A, 4B).
Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (US 2,628,432).  The claims are reasonably and broadly construed, in light of the accompanying specification as being disclosed by Morrison as teaching:
a dryer (see title) comprising a door 12 configured to open or close an opening formed in one side of a body (claimed configuration is expressly shown in figure 1 and expressly disclosed in column 2 lines 34-45), a drying chamber 15 rotatably disposed inside the body, and a hot-air supplier (expressly disclosed in column 2 lines 4-17, especially line 10) configured to supply hot air into the drying chamber (expressly disclosed at column 3 lines 13-22), wherein an auxiliary drying chamber 40, 40a, 43a, 30a (wherein the disclosed shelves, front door, and walls meet the claimed auxiliary 39; and a rotating drum rotatably disposed inside the fixed drum and including a vent formed in a grill shape in communication with the vent of the fixed drum (expressly discloses in column 3 line 75 through column 4 line 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references might teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention would be reasonable or proper under current Office practice and procedure.  References A, B, C, D, N, on page one of the references cited with this action, are patent publications from the same inventive entity as the current application.  References E, F, G, H, I, J, K, L, M, O, P, cited on page one of the refences cited with this action, and references A, B, C, D, E, G, G, H, cited on page two of the references cited with this action, teach dryers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Friday, February 25, 2022
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753